ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure statement filed on 11/11/2019 has been considered.

Claim Objections
3. Claims 5, 7, 8,9,10,11,16,18 and 20 are objected to because of the following informalities.  

a. Claim 5 should be replaced as follows, “The communication device according to claim 4, wherein the simulator adds, in the learning mode, a predetermined fluctuation amount to a test signal received from the optical transmission path, and the waveform data to which the predetermined fluctuation amount is added is input to the anomaly detector”. Appropriate correction is required to make the claim clearer. 

b. Claim 7 should be replaced as follows, “The communication device according to claim 5, further comprising: a waveform quality monitor configured to monitor a quality of a received waveform, wherein a monitoring result by the waveform quality monitor is supplied to an external controller, wherein the simulator receives, from the external predetermined fluctuation amount”. Appropriate correction is required to make the claim clearer. 

c. Claim 8 should be replaced as follows, “The communication device according to claim 1, further comprising: a photoelectric converter configured to convert an optical signal received from the optical transmission path into an electrical signal; an analog/digital converter configured to digitally sample the electrical signal; and one or more monitors configured to monitor a state of the optical transmission path, wherein digital sampling data output from the analog/digital converter is input to the monitors and the anomaly detector, and wherein in the learning mode, the anomaly detector determines the prediction model based on an measured value obtained by the one or more monitors and a first prediction value calculated from the digital sampling data using an initial prediction model”. Appropriate correction is required to make the claim clearer. 

d. Claim 9 should be replaced as follows, “The communication device according to claim 8, wherein in the monitoring mode, the anomaly detector detects the anomaly based on the measured value obtained by the one or more monitors and a second prediction value calculated from the digital sampling data using the determined prediction model”. Appropriate correction is required to make the claim clearer. 

one or more monitors; a subtractor configured to obtain a difference between the first prediction value after the delay and the measured value obtained by the one or more monitors; and a determiner configured to update the initial prediction model when an absolute value of the difference exceeds a prediction error reference value in the learning mode”. Appropriate correction is required to make the claim clearer. 

f. Claim 11 should be replaced as follows, “The communication device according to claim 9, wherein the anomaly detector includes: a delay circuit configured to delay the digital sampling data during a period in which the measured value is obtained by the one or more monitors; a subtractor configured to obtain a difference between the second prediction value after the delay and the measured value obtained by the one or more monitors; and an identifier configured to identify the anomaly in the optical transmission path when an absolute value of the difference exceeds a predetermined threshold in the monitoring mode”. Appropriate correction is required to make the claim clearer.

g. Claim 16 should be replaced as follows, “The communication method according to claim 15, wherein when the physical change simulated, a predetermined fluctuation predetermined fluctuation amount is added”. Appropriate correction is required to make the claim clearer. 

h. Claim 18 should be replaced as follows, “The communication method according to claim 16, wherein the communication device monitors a quality of a received waveform, outputs a monitoring result of the received waveform quality to an external controller, and receives, from the external controller, a control signal for adjusting the predetermined fluctuation amount”. Appropriate correction is required to make the claim clearer. 

i. Claim 20 should be replaced as follows, “The communication method according to claim 19, wherein the anomaly is detected during  operation based on the measured value and a second prediction value calculated from the digital sampling data using the determined prediction model”. Appropriate correction is required to make the claim clearer. 



Claim Interpretation
          
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 1,
a. a mode change over device configured to switch….on line 3.

For claim 2,
a. a temporary storage device configured to temporarily… on line 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. The network monitoring unit 150 includes the mode change over device 17 and the network monitoring unit is a part of memory, see paragraphs 33 and 42.

b. The temporary storage device 130 is a part of memory.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1, 2 and 3 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2004/0208514) in view of Francesco et al (WO 2019/170873).
Regarding claim 1, Zhang discloses the communication device used in an optical communication system,(optical transmission system, see figure 3) the communication device comprising: a mode change over device (controller 60 , see figure 3) configured to switch between a learning mode for learning a normal state of an (before the dynamic control mode (monitoring mode) is selected the controller provides initial setting of the performance parameters to collect information (learning mode) of the optical link without impacting the operation, see paragraph 60 and figure 8)  and a monitoring mode for monitoring a state of the optical transmission path during operation;(after information collection (learning mode) of the optical link the dynamic control mode (monitoring mode) adjusts the performances parameters collected in the learning mode based on the environmental variations, see paragraphs 60,61 and figure 8).

However Zhang does not explicitly disclose an anomaly detector configured to detect an anomaly of the optical transmission path using a prediction model determined by the learning mode when the monitoring mode is selected; and a data writer configured to extract waveform data including information related to the anomaly to output the extracted waveform data to an outside when the anomaly is detected.

In a related field of endeavor, Francesco discloses an anomaly detector configured to detect an anomaly of the optical transmission path ;(the detection module performs detection algorithm verifying the presence of an anomaly, see page 12,lines 22-24) using a prediction model determined by the learning mode when the monitoring mode is selected;(before the detection of the anomalies in the detection mode training data is collected in the form of samples (prediction model) in measurement widows, see page 17, lines 8-23) and a data writer configured to extract waveform data including information related to the anomaly (the transmission parameters (waveform data) during the training data collection measure the presence or absence of the anomalies and the possible cause of the presence of anomalies, see page 17,lines 12-16) to output the extracted waveform data to an outside when the anomaly is detected ;(the data of the measurement windows of the transmission parameter during the training data collection are stored thus extracted for storage in an database, see page 18,lines 15-17).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prediction model of Francesco with Zhang to provide machine learning to monitor the optical transmission system and the motivation is to provide automated optical network monitoring. 

Regarding claim 2, Zhang does not explicitly disclose the communication device according to claim 1, further comprising: a temporary storage device configured to temporarily store the waveform data, wherein the data writer receives a write command from the anomaly detector when the anomaly is detected, writes the waveform data when the anomaly is detected from the temporary storage device, and stores the written waveform data in an external storage.
(the detection module detects the plurality of samples of transmission parameter (waveform data) and compares (stores) with predefine threshold to issue an anomaly, see page 13, 11-15, 21-28) wherein the data writer receives a write command from the anomaly detector when the anomaly is detected,(the detection module maps (writes)the input data in the form of transmission parameter (waveform data) of the measurement windows corresponding to the presence of an anomaly, see column 12,lines 22-28)  writes the waveform data when the anomaly is detected from the temporary storage device, and stores the written waveform data in an external storage ;(the data of the measurement windows of the transmission parameter (waveform data) during the training data collection are stored for storage in an database (external storage), see page 18,lines 15-17).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the temporary storage and external storage of Francesco with Zhang to compare the collected samples with the pre define threshold and the motivation is to provide automated optical network monitoring. 
Regarding claim 3, Zhang does not explicitly disclose the communication device according to claim 2, wherein when the anomaly is not detected, the waveform data recorded in the temporary storage device is overwritten with next waveform data.
;(when no anomaly is detected by the detection module in a measurement window, the transmission parameters (waveform data) is measured (overwritten) for the subsequent (next) measurement windows, see page 12, lines 28-30 and page 13, lines 1-2). (Motivation same as claim 2).

Claims 4 and 8 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2004/0208514) in view of Francesco et al (WO 2019/170873) and further in view of Mahlab et al (US 2012/0263457).
Regarding claim 4, Zhang does not explicitly disclose the communication device according to claim 1, further comprising: a simulator configured to simulate a physical change that occurs in the optical transmission path, wherein the anomaly detector learns, in the learning mode, the normal state of the optical transmission path including a simulated state of the physical change and determines the prediction model.

In a related field of endeavor, Francesco discloses the communication device according to claim 1, further comprising: wherein the anomaly detector learns, in the learning mode, the normal state of the optical transmission path, (before the detection of the anomalies in the detection mode training data is collected in the form of samples (prediction model) in measurement widows, see page 17, lines 8-23) state of the physical change and determines the prediction model ;(the samples (prediction model) in the measurement widow corresponding to the presence of an anomaly (physical change), see page 12, lines 24-26).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prediction model of Francesco with Zhang to provide machine learning to monitor the optical transmission system and the motivation is to provide automated optical network monitoring. 

However the combination of Zhang and Francesco does not explicitly disclose a simulator configured to simulate a physical change that occurs in the optical transmission path, including a simulated state. 
In a related field of endeavor, Mahlab discloses a simulator configured to simulate a physical change that occurs in the optical transmission path, including a simulated state ;( various kinds of behavior and events (physical changes) are simulated in advance to obtain and store the sample of the typical behavior, see paragraph 54).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the simulator of Mahlab with Zhang and 

Regarding claim 8, the combination of Zhang and Francesco does not explicitly disclose the communication device according to claim 1, further comprising: a photoelectric converter configured to convert an optical signal received from the optical transmission path into an electrical signal; an analog/digital converter configured to digitally sample the electrical signal; and one or more monitors configured to monitor a state of the optical transmission path, wherein digital sampling data output from the analog/digital converter is input to the monitors and the anomaly detector, and wherein in the learning mode, the anomaly detector determines the prediction model based on an measured value obtained by the monitors and a first prediction value calculated from the digital sampling data using an initial prediction model.

In a related field of endeavor, Mahlab discloses the communication device according to claim 1, further comprising: a photoelectric converter configured to convert an optical signal received from the optical transmission path into an electrical signal;(photodiode 14 to convert the received optical signal into an electrical signal, see figure 1) an analog/digital converter configured to digitally sample the electrical signal;(sampler 22 (analog/digital) for converting the input analog signal into samples, see figure 1) and one or more monitors configured to monitor a state of the optical transmission path, (the algorithmic block 26 correlates the samples obtained for monitoring a plurality of optical channels, see paragraph 52 and figure 1) wherein digital sampling data output from the analog/digital converter is input to the monitors and the anomaly detector;(the samples output from the sampler are input to the algorithmic block 26 (monitor) and decision and routing (anomaly detector), see figure 1) and wherein in the learning mode,(samples are stored in memory 34 to provide self learning, see paragraph 55)  the anomaly detector determines the prediction model based on an measured value obtained by the monitors and a first prediction value calculated from the digital sampling data using an initial prediction model (the algorithmic block 26 and the decision and reporting block 28 correlates the samples obtained for monitoring a plurality of optical channels and determining the source of the specific problem, see paragraph 52  by comparing the current samples (measured value) with samples stored in the memory 34 (initial prediction model), see paragraph 56,58 and figure 1).

Thus it would be obvious to combine the for one of the ordinary skilled in the art before the effective filling date of the invention to combine the decision and reporting of Mahlab with Zhang and Francesco to compare the obtained digital samples with the previously sored data and the motivation is to provide self learning for decision making. 
 
6 is rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2004/0208514) in view of Francesco et al (WO 2019/170873) and further in view of Mahlab et al (US 2012/0263457) and further in view of Boitier et al (Proactive fiber damage detection in Real-time coherent receiver – 2017 attached).

Regarding claim 6, Zhang discloses the communication device according to claim 4,in the learning mode; (before the dynamic control mode (monitoring mode) is selected the controller provides initial setting of the performance parameters to collect information (learning mode) of the optical link without impacting the operation, see paragraph 60 and figure 8)  

However the combination of Zhang, Francesco and Mahlab does not explicitly disclose wherein the simulator adds, a predetermined fluctuation amount to a test signal output to the optical transmission path.

In a related field of endeavor, Boitier discloses wherein the simulator adds, a predetermined fluctuation amount to a test signal output to the optical transmission path, (programmable (simulator) mechanical stress events (predetermined fluctuation) are created to test about to happen fiber damage, see page 2, column 1, lines 12-15 and figure 1c).
. 

Claims 12, 13 and 14 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2004/0208514) in view of Francesco et al (WO 2019/170873).
Regarding claim 12, Zhang discloses a communication method in an optical communication system, the method comprising: by a communication device; learning a normal state of an optical transmission path (before the dynamic control mode (monitoring mode) is selected the controller provides initial setting of the performance parameters to collect information (learning mode) of the optical link without impacting the operation, see paragraph 60 and figure 8).

However Zhang does not explicitly disclose to determine a prediction model; detecting an anomaly in the optical transmission path using the determined prediction model during operation of the communication device; and when the anomaly is detected, extracting waveform data including information related to the anomaly to output the extracted waveform data to an outside.

(before the detection of the anomalies in the detection mode training data is collected in the form of samples (prediction model) in measurement widows, see page 17, lines 8-23) and detecting an anomaly in the optical transmission path using the determined prediction model during operation of the communication device ;(the detection module performs detection algorithm verifying the presence of an anomaly based on the samples input to the detection module from the acquisition module, see page 11, lines 19-23 and page 12,lines 22-24  )  and when the anomaly is detected, extracting waveform data including information related to the anomaly (the transmission parameters (waveform data) during the training data collection measure the presence or absence of the anomalies and the possible cause of the presence of anomalies, see page 17,lines 12-16) to output the extracted waveform data to an outside ;(the data of the measurement windows of the transmission parameter during the training data collection are stored thus extracted for storage in an database, see page 18,lines 15-17).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prediction model of Francesco with Zhang to provide machine learning to monitor the optical transmission system and the motivation is to provide automated optical network monitoring. 

 while a detection process of the anomaly is performed on current waveform data, the current waveform data is stored in a temporary storage device, and wherein when the anomaly is detected, the current waveform data is written out from the temporary storage device and stored in an external storage.

In a related field of endeavor, Francesco discloses the communication method according to claim 12, wherein while a detection process of the anomaly is performed on current waveform data, the current waveform data is stored in a temporary storage device, (the detection module detects the plurality of samples of transmission parameter (waveform data) and compares (stores) with predefine threshold to issue an anomaly, see page 13, 11-15, 21-28) and wherein when the anomaly is detected, (the detection module maps (writes)the input data in the form of transmission parameter (waveform data) of the measurement windows corresponding to the presence of an anomaly, see column 12,lines 22-28) the current waveform data is written out from the temporary storage device and stored in an external storage ;(the data of the measurement windows of the transmission parameter (waveform data) during the training data collection are stored for storage in an database (external storage), see page 18,lines 15-17).



Regarding claim 14, Zhang does not explicitly disclose the communication method according to claim 13, wherein when the anomaly is not detected, next waveform data is overwritten in the temporary storage device.

In a related field of endeavor, Francesco discloses the communication method according to claim 13, wherein when the anomaly is not detected, next waveform data is overwritten in the temporary storage device ;(when no anomaly is detected by the detection module in a measurement window, the transmission parameters (waveform data) is measured (overwritten) for the subsequent (next) measurement windows, see page 12, lines 28-30 and page 13, lines 1-2). (Motivation same as claim 2).

Claims 15 and 19 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2004/0208514) in view of Francesco et al (WO 2019/170873) and further in view of Mahlab et al (US 2012/0263457).



In a related field of endeavor, Francesco discloses the communication method according to claim 12, wherein when performing the learning, learns the normal state of the optical transmission path (before the detection of the anomalies in the detection mode training data is collected in the form of samples (prediction model) in measurement widows, see page 17, lines 8-23) and determines the prediction model ;(the samples (prediction model) in the measurement widow corresponding to the presence of an anomaly (physical change), see page 12, lines 24-26).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prediction model of Francesco with Zhang to provide machine learning to monitor the optical transmission system and the motivation is to provide automated optical network monitoring. 
However the combination of Zhang and Francesco does not explicitly disclose the communication device simulates a physical change that occurs in the optical transmission path, including the simulated state of the physical change. 
;( various kinds of behavior and events (physical changes) are simulated in advance to obtain and store the sample of the typical behavior, see paragraph 54).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the simulator of Mahlab with Zhang and Francesco to simulate the received waveform data and the motivation is to determine the characteristics of the waveform data.

Regarding claim 19, the combination of Zhang and Francesco does not explicitly disclose the communication method according to claim 12, wherein when performing the learning, the communication device converts an optical signal received from the optical transmission path into an electrical signal, digitally samples the electrical signal to output digital sampling data, and determines the prediction model based on an measured value obtained by monitoring the digital sampling data and a first prediction value calculated from the digital sampling data using an initial prediction model.

In a related field of endeavor, Mahlab discloses the communication method according to claim 12, wherein when performing the learning, the communication device converts an optical signal received from the optical transmission path into an electrical signal (photodiode 14 to convert the received optical signal into an electrical signal, see figure 1) digitally samples the electrical signal to output digital sampling data;(sampler 22 (analog/digital) for converting the input analog signal into samples, see figure 1) and determines the prediction model based on an measured value obtained by monitoring the digital sampling data and a first prediction value calculated from the digital sampling data using an initial prediction model (the algorithmic block 26 and the decision and reporting block 28 correlates the samples obtained for monitoring a plurality of optical channels and determining the source of the specific problem, see paragraph 52  by comparing the current samples (measured value) with samples stored in the memory 34 (initial prediction model), see paragraph 56,58 and figure 1).

Thus it would be obvious to combine the for one of the ordinary skilled in the art before the effective filling date of the invention to combine the decision and reporting of Mahlab with Zhang and Francesco to compare the obtained digital samples with the previously sored data and the motivation is to provide self learning for decision making. 

Claim 17 is rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2004/0208514) in view of Francesco et al (WO 2019/170873) and further in view of Mahlab et al (US 2012/0263457) and further in view of Boitier et al (Proactive fiber damage detection in Real-time coherent receiver – 2017 attached).


In a related field of endeavor, Boitier discloses the communication method according to claim 15, wherein when the physical change is simulated, a predetermined fluctuation amount is added to a test signal output from the communication device to the optical transmission path (programmable (simulator) mechanical stress events (predetermined fluctuation) are created to test about to happen fiber damage, see page 2, column 1, lines 12-15 and figure 1c).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the predetermined stress of Boitier with Zhang, Francesco and Mahlab to simulate the about to happen events and the motivation is to provide anomaly detection before occurrence. 


Allowable Subject Matter
Claims 5, 7, 9, 10,11,16,18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Rafique et al (US 2019/0245620) discloses mining of machine learning events with recorded events to provide diagnostic and/or prognostic of optical network behavior, see figure 1.

b. Zhuge et al (US 10236982) discloses simulation of waveform data through an optical link by using the initial training data and machine learning algorithm, see figure 4.

c. Lindsay et al (US 8254781) discloses a software simulator 470 for simulating the received waveform to determine the performance of the optical module, see figure 6.

d. Li et al. (US 2010/0092168) discloses an anomaly detector using a delay circuit 211, squarer 203, average 205 and subtractor 207, see figure 2A.



f. Boitier et al (Automated Optical networks with Monitoring and machine learning – 2018 attached) discloses an optical network monitoring based on machine learning and decision making, see figure 2.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636